plication Appeal by the appellant for a writ of error coram nobis to vacate, on the *673ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 6, 1989 (People v Branch, 155 AD2d 473 [1989]), affirming two judgments of the County Court, Nassau County, both rendered June 10, 1986, and an order of the same court entered November 4, 1987.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel {see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Pradenti, P.J., Florio, Miller and Schmidt, JJ., concur.